Acknowledgment
The amendment filed on January 10, 2022 responding to the Office Action mailed on August 18, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 4 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/338,505 and U.S. Patent 10,854,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on October 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Examiner Interview Summary
Examiner teleconferenced with Mr. Warren Zitlau on January 13, 2022 for the purpose of reviewing the scope of claim 1 with regard to Applicant’s amendment and comments regarding unexpected results, see Remarks at page 8 paragraph 2.  Examiner noted that claim 1 recites the PSA thickness of less than 100 microns yet the examples of unexpected results recite a thickness of 20-60 microns.  Examiner noted that the scope of the amended claim should be commensurate with the scope of unexpected results argued; taking into account any predictability in the art.  Examiner 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Warren Zitlau on January 14, 2022.
The application has been amended as follows: 
At Claim 1, Line 8-9:  REPLACE ‘of 100 µm or less’ WITH -of 20 µm to 60 µm-
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the tape of claim 1 wherein the pressure sensitive adhesive layer comprises an acrylic-based polymer containing 20 to 40% by mass of structural units derived from an alkyl(meth)acrylate having an alkyl group of 1 to 3 carbon atoms.
Claims 2-4 depend directly or indirectly on claim 1 and are allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/J.E. Schoenholtz/
Primary Examiner, Art Unit 2893